Citation Nr: 1214106	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left hip replacement due to necrosis of the left femoral head.  

2.  Entitlement to service connection for degenerative joint disease.  

3.  Entitlement to service connection for ulcerative colitis.

4.  Entitlement to service connection for a kidney disorder, claimed as impaired renal function.  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1979 to July 1981 and from August 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the RO which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that the disabilities currently at issue on appeal are due to his consumption of contaminated water while serving at Camp Lejeune during his first period of active service from 1979 to 1981, and/or due to an anthrax vaccination he was given that contained a "specificate adjuvant" that is no longer used in current vaccines.  

After review of the evidentiary record, the Board finds that the Veteran's claims have not been fully or properly developed, and that the appeal must be remanded to address the procedural deficiencies prior to further appellate review.  

Specifically, the Board notes that since the Veteran's claim was initially adjudicated by the RO in 2007, VA has promulgated guidelines for handling claims based on exposure to contaminated drinking water at Camp Lejeune and directed that all claims are to be handled at the Louisville Regional Office.  See Fast Letter 11-03, dated January 11, 2011.  As the present case has not been considered in light of the new guidelines, additional development is necessary.  

Concerning his claim based on consumption of contaminated water, the Board notes that the Veteran's service personnel records have not been obtained to determine whether he was stationed at Camp Lejeune.  As his presence at that military installation is a prerequisite for possible exposure, his service personnel records are relevant to the claim and must be obtained.  

Additionally, the Board notes that no action has been taken by the RO to develop the Veteran's alternative theory of entitlement, i.e., that his disabilities are due to the anthrax vaccination.  See VA Form 9, received in July 2008.  In order to avoid piecemeal adjudication, all of the Veteran's theories of entitlement should be fully developed and adjudicated.  

In light of the discussion above, the claim is REMANDED to the AMC/RO for the following action:  

1.  The Veteran's service personnel records should be associated with the claims file.

2.  The Veteran should be asked to identify the specific ingredient of the anthrax vaccination he believes produced the disabilities at issue, after which any indicated development, including obtaining a medical opinion should be accomplished. 

3.  The Veteran's claims should be considered in a manner consistent with VA Fast Letter 11-03, regarding claims based on exposure to contaminated drinking water at Camp Lejeune.  

4.  Following completion of the above, the Veteran's claims should be readjudicated, with consideration given to all theories of entitlement.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

